PER CURIAM.
In this action the defendant in error, The State of Oklahoma ex rel. The Commissioners of the Land Office, seeks to establish the State’s asserted fee simple title to the NW/4 and the SE/4 of Sec. 13, T. 27N, R. 25W, Harper County, Oklahoma, as to adverse claims of the plaintiffs in error based upon a mineral conveyance made by the Certificate of Purchase-holder, Lenore Williams, prior to her certificate being forfeited by proceeding conducted by said Commissioners in 1935 and 1936. The Certificate of Purchase was filed of record in the Office of the County Clerk on May 18, 1931. The mineral conveyances were filed of record in the Office of the County Clerk of Harper County after the Certificate of Purchase was recorded in said office but prior to the institution of said proceedings. The mineral conveyances were not filed in the Office of the Commissioners of the Land Office. No notice was given in the forfeiture proceedings to those who had recorded their mineral conveyances with the county clerk.
The issues in this case are the same as those considered and determined in No. 38,379, Equitable Royalty Corporation v. State of Oklahoma, Okl., 352 P.2d 365. Our opinion in No. 38,379 is determinative of the issues presented by this appeal and is therefore adopted as the opinion in this case.
Affirmed.
DAVISON, C. J., WILLIAMS, V. C. J., and WELCH, JOHNSON, BLACKBIRD, JACKSON and BERRY, JJ., concur.